
	

113 HR 1467 IH: Pay Cut for Congress Act
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1467
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Barber introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reduce the annual rates of pay of Members of Congress
		  by 20 percent and prohibit further adjustments to such rates.
	
	
		1.Short titleThis Act may be cited as the
			 Pay Cut for Congress
			 Act.
		2.Reduction in annual
			 rates of pay of members of Congress
			(a)Rates of
			 paySection 601(a)(1) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 31(1)) is amended by striking
			 shall be the rate and all that follows and inserting the
			 following: shall be equal to the annual rate of pay for such positions
			 as of the date of the regularly scheduled general election for Federal office
			 held in November 2014, reduced by 20 percent..
			(b)Conforming
			 amendmentSection 601(a) of such Act (2 U.S.C. 31) is amended by
			 striking paragraph (2).
			(c)Effective
			 dateThe amendments made by
			 this Act shall take effect on the first day of the first pay period which
			 begins after the date of the regularly scheduled general election for Federal
			 office held in November 2014.
			
